Citation Nr: 1243594	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as being the residuals of repeated cold exposure.  


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from August 1951 to July 1953, and was stationed on the Korean Peninsula during the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a July 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for arthritis of the bilateral shoulders and for tinnitus.  

In October 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A copy of the hearing transcript is of record and has been reviewed.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2012) and that the Board can go forward on the claim based on the current record. 

This case was previously before the Board in February 2011, at which time the Board issued a Decision/Remand.  In essence, the Board concluded that the appellant had withdrawn his claim for entitlement to service connection for tinnitus and, as such, the claim was dismissed.  The remaining issue involving a bilateral shoulder disability was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  Upon the claim's return to the Board, the Board found, in October 2011, that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action was necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Subsequently, the Board issued a Decision on the merits of the appellant's claim.  The Board found that the medical evidence of record did not support the appellant's claim for benefits, and the appellant's claim was denied.  The appellant was notified of that action and he subsequently appealed to the Court for review.  The appellant's accredited representative and the General Counsel of the VA then submitted a Joint Motion for an Order to Vacate and Remand the Board Decision to the Court.  Upon review, the Court accepted the Joint Motion and effectuated it through the issuance of an Order in February 2012.  The claim has since been returned to the Board for further action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A bilateral shoulder disability, diagnosed as arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the appellant's discharge from service.



CONCLUSION OF LAW

A bilateral shoulder disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2012). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2005 letter, sent prior to the initial July 2006 rating decision, advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in July 2006 and again in April 2007, the RO sent letters to the appellant informing him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the July 2006 and April 2007 letters were issued after the initial July 2006 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 and April 2007 letters were issued, the appellant's claim was readjudicated in the October 2007 statements of the case and then again in an August 2011 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, VA treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes that his service treatment records are largely unavailable, although, his service separation examination is available to the Board and has been utilized to adjudicate his claim.  Specifically, in December 2005, the AOJ requested the appellant's service treatment records from the National Personnel Records Center (NPRC). In April 2006, NPRC indicated that such records could not be located.  

In a December 2005 letter, the AOJ informed the appellant that VA had not been able to locate his service treatment records.  In June 2006, the AOJ specifically advised the Veteran of each step taken by VA, as outlined above, to obtain his records.  The Veteran was also requested to submit any copies of his service treatment records or any documents that may substitute for such records and was provided a list of examples.  The Veteran responded with additional evidence of his unit number, however, such evidence had previously been sent to the NPRC. 

In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); Ussery v. Brown, 8 Vet. App. 64 (1995); Russo v. Brown, 9 Vet. App. 46 (1996).  The Board must note; however, the O'Hare precedent does not raise a presumption that the missing service treatment records would, if they still existed, necessarily support the appellant's claim.  Despite attempts by the RO, additional evidence regarding the appellant's military record was not located.  It is clear that VA searched for any record of the appellant during the time he was on active duty.  Unfortunately, those records just do not seem to exist.  Nevertheless, as will be discussed below, the Board's analysis of the appellant's claim has been undertaken with this duty in mind. 

The appellant was afforded a VA examination in April 2011 in order to adjudicate his service connection claim.  The Board finds that the April 2011 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the exam report is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim. 


II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2012).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2012). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2012).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

III.  Facts and Analysis

The appellant avers that his current bilateral shoulder disability, arthritis, was caused by his duties as a light vehicle driver while stationed in South Korea.  He contends that as part of his duties as a light vehicle driver, at vehicle check points in the dead of winter, he would have to remove the top from his Jeep, take the windshield down, and drive while freezing.  He contends that for the past eighteen to twenty years, he had been unable to bend over and touch his toes.  He contends that his parents and his younger brother have never had that sort of problem.  Thus, he contends that his current bilateral shoulder disability is due to his service.

As previously noted, most of the appellant's service medical treatment records are unavailable and appear to have been destroyed in the NPRC fire.  However, the record that is available is his separation medical examination.  This examination was accomplished in July of 1953.  Of note is the fact that there are no complaints of shoulder pain or abnormalities.  Moreover, there are no findings that would suggest that the appellant suffered from cold injury residuals of the appendages or the shoulders.  

The appellant's claims folder reflects that after the appellant was released from active duty in July 1953, he did not file for any type of VA benefits.  It was not until July of 2005 - fifty-two years after he was discharged - that the appellant submitted a claim for benefits asking that service connection be granted for a disability of both shoulders.  It is also noted that there is a nearly forty-eight year gap of medical information in the claims folder.  That is, there are no medical records, and the appellant has indicated that such records exist, for the period extending from the appellant's end-of-service (1953) to 2000.  

Post-service treatment records reflect that in April 2000, the appellant reported having pain in his shoulders that had been getting worse over the years.  There was no limitation of range of motion and pulses were good.  There was crepitation.  He requested anti-inflammatory medication.  In August 2000, he was noted to have osteoarthritis of the fingers.  In March 2001, the appellant stated that his shoulders ached, as did his hands.  Although he had been provided with arthritis medication, he stopped taking the medications due to stomach irritation.  Examination showed osteoarthritis of the hands and crepitant shoulders.  In March 2005, he received treatment for arthritis in his neck.  Shortly thereafter, the appellant submitted his claim for VA benefits.  

To support his claim, the appellant proffered, in December 2010, a statement from his private chiropractor, Doctor T. S. S.  In the note, the doctor stated that the appellant had been a patient of his and had suffered from chronic shoulder problems for many years, since driving a Jeep in Korea during service.  The chiropractor stated that it was his opinion that the mechanical shoulder stress that the appellant experienced while driving in service, combined with the cold temperatures he faced, were major factors that contributed to his shoulder injuries and subsequent degeneration.  However, the Board would note that while the chiropractor stated that the appellant had been his patient for a number of years, he did not qualify the statement.  He did not state when he began treating the appellant nor did he provide any of his notes and reports that would show continuous long-term treatment of the appellant.  He also did not claim that he began seeing and treating the appellant after the appellant was released from active duty in 1953.  

The appellant also submitted a written statement from a private physician, Dr. T. J. S. that was dated December 2010.  In that statement, the doctor wrote that the appellant was a patient of his who suffered from arthritis affecting multiple joints.  The examiner stated that the appellant was noted to have no family history of arthritis and was not necessarily expected to develop arthritis.  However, because he spent at least one winter in Korea in the early 1950s where he was exposed to extreme cold, along with the multiple stressors and severe physical pounding he experienced from driving Jeeps, the examiner opined that it was quite likely that his joint pain and arthritis in the shoulders, neck, and arms was due to his service.  Yet, the doctor did not state when he began treating the appellant nor did he provide any of his notes and reports that would show continuous long-term treatment of the appellant.  He also did not claim that he began seeing and treating the appellant after the appellant was released from active duty in 1953.  Also, he did not provide any explanation or discussion as to how he made his conclusions.  Finally, the doctor did not expand on his statement concerning the appellant's family members.  That is, he did not claim that he had treated the appellant's parents or his family members.  Instead, it could be concluded that the appellant provided the information to the doctor concerning his family history.  

As a result of the appellant's claim for benefits, the VA scheduled the appellant for a VA examination.  Said exam occurred in April 2011 and was accomplished by a medical doctor.  Prior to the examination, the appellant complained of pain in both shoulders.  He told the examiner that the symptoms had occurred for the previous 18 to 20 years.  The appellant did not claim that the symptoms and manifestations began in service or shortly thereafter.  He also did not aver that the symptoms had existed for the years extending from 1953 to the early 1990s.  Physical examination of the shoulders, as well as x-ray film production, resulted in a diagnosis of arthritis of the bilateral shoulders.  

After further reviewing the claims file, the examiner concluded that the appellant's  current shoulder disability was less likely than not caused by or related to the appellant's military service or any incident therein.  Specifically, the examiner found it unlikely that the appellant's exposure to cold while stationed in Korea and serving as a light truck vehicle driver caused his current arthritis.  In so concluding, the examiner found it to be significant that there were no shoulder complaints reported on discharge from service, nor was a shoulder disability diagnosed, and there was a lack of continuity of symptoms since service, as the appellant testified at his hearing that the pain in his shoulders had developed in the previous 18 to 20 years, indicating symptoms that appeared 37 years following separation from service.  Thus, the current shoulder arthritis was not likely related to the cold and rugged physical activity he was subjected to in service.  Furthermore, the doctor reported that the medical literature did not show any evidence linking cold exposure to the development of degenerative joint disease many years later.  

The Board has first considered whether service connection is warranted for a bilateral shoulder disability on a presumptive basis.  However, the record fails to show that the appellant manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in 1953.  As such, presumptive service connection is not warranted for a shoulder disability.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

Nevertheless, in this case the appellant has been diagnosed with a bilateral shoulder disability - arthritis - so there is no disputing he has a current condition.  Thus, the determinative issue is whether this condition is attributable to his military service and, in particular, to exposure to cold while in service, as opposed to during the many years since his discharge.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Essentially, the Board must make a determination as to whether there a relationship between the appellant's service and the claimed current disorder.   

The service member contends that he was exposed to cold and other weather elements while he was stationed on the Korean Peninsula during the Korean Conflict.  The Board finds that his contentions regarding potential in-service exposure are not implausible.  For the purposes of this argument, the Board will accord the appellant the benefit of the doubt and concede that he was exposed to cold during active service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue).

But merely conceding this particular issue of in-service cold exposure does not equate to a successful claim.  Medical-nexus evidence is still required in these situations.  See VAOGCPREC 04-00.

In support of his claim, the appellant, via his accredited representative, would point to the two medical statements proffered by the appellant.  The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

An initial review of two private medical opinions might appear to support the appellant's claim, but a close analysis shows that it does not.  The opinions are both equivocal and speculative and, at most, does little more than propose that it is possible that the appellant has a bilateral shoulder disability that is the result of his military service or some incident therein.  The medical care providers do not factually establish or explain the sequence of medical causation using the facts applicable in the appellant's case. 

More specifically, the Board places higher probative weight on the April 2011 VA examiner's opinion that the appellant's bilateral shoulder disability was less likely than not related to his service, rather than on the two December 2010 private opinions that the appellant's current shoulder arthritis was due to cold exposure and physical activity in service.  In that regard, the first private opinion, from Dr. T. S. S., found that the appellant's exposure to cold in Korea, as well as the mechanical shoulder stress of driving the jeep in Korea, led to his shoulder injuries and subsequent degeneration.   However, when reviewing the record, there is no evidence of a shoulder injury in service or following service, nor has the appellant testified that sustained an injury to his shoulders in service.  Thus, the chiropractor's opinion appears to be based upon an incomplete review of the record, or based solely on the appellant's statements, rather than on any objective medical evidence to show that the appellant indeed suffered injury to his shoulders in service, and that such injury subsequently caused the current arthritis.  Absent any supportive medical documentation of a shoulder injury in service, the Board places less weight on the private opinion because the opinion is unsupported by the evidence of record.  

The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  For that matter, although the appellant is competent to state that his in-service duties were rugged and required physical effort, he has not stated that he suffered an acute injury to the shoulders in service, rather, he has stated that his in-service duties caused his shoulder pain many years later.  Thus, the Board finds that the chiropractor's opinion that the appellant's current arthritis is due to injuries sustained in service is of less probative value.

With regard to the second December 2010 private opinion, from Dr. T. J. S, although the opinion is supportive of the appellant's claim, stating that the one winter that he spent in Korea in the early 1950's in which he was exposed to extreme cold, multiple stressors, and severe physical pounding, in light of no family history of arthritis, could likely have caused his pain and arthritis in the shoulders, such opinion does not provide an adequate supporting rationale.  The private doctor did not support his assertions with excerpts from his medical treatment records nor did he submit any type of medical literature or treatises that would corroborate his suppositions.  The physician does not rectify that opinion with the lack of evidence of injury in service, or, most importantly, a showing of continuity of symptomatology since service.  To that extent, the physician did not explain how cold conditions and physical work in the early 1950's would cause a shoulder disability forty to sixty years after the fact.  The Board finds that the lack of explanation in this case to be significant.  Furthermore, the physician does not explain the relationship between exposure to cold and the development of arthritis, nor does the physician explain what stressors and physical activities completed in service would cause arthritis of the shoulders many years later.  Thus, due to the above-stated inconsistencies, as well as a lack of adequate rationale, the Board places less probative value on the second December 2010 private opinion.  

More persuasive, in the opinion of the Board, is the April 2011 opinion from the VA examiner who reviewed the appellant's medical records, and concluded that the appellant's bilateral shoulder disability was not due to or as a result of his military service.  This opinion is deemed more probative than the private opinions which appear to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  On the other hand, the Board finds that the April 2011 VA opinion contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In particular, the examiner reviewed the claims file, including the available service treatment records, the appellant's testimony before the Board, and the pertinent medical evidence, and explained that the medical literature did not support a finding that cold exposure would caused degenerative joint disease, nor was it probable that cold exposure and heavy physical duties would cause symptoms to appear thirty-seven years later.  The Board finds that the April 2011 VA opinion provides a clearer rationale than the two December 2010 private opinions, namely because the private opinions are deficient in that neither provided any clear medical explanation as to how cold exposure and/or the physical duties of a light vehicle driver, conducted in the early 1950's, would cause the development of arthritis 40 to 60 years later.  By contrast, the VA examiner took into account the totality of the appellant's medical history in providing his opinion, and in so doing, made specific mention to details in the appellant's history of shoulder pathology.  Thus, in weighing the competent medical evidence of record, the Board is inclined to place the highest probative weight on the April 2011 VA examination.

The Board would further add that the two private opinions, contrary to the VA opinion of April 2011, did not provide any other clinical records to support their assertions.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

The Board would further point to the opinions provided by the VA health care provider.  As reported, the examiner was not equivocal, vague, or ambiguous with his assertions and, with respect to the contrary assertion provided by the appellant's health care providers, he discussed his reasoning as to why the private opinion was faulty and without merit.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the private examiners did not do this. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for a bilateral shoulder disability is not warranted.  In other words, the Board attaches the most significant probative value to the 2011 VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the appellant's claim and the statements made by him concerning the etiology of his current disorder, the Board would point out that he has merely made the statements in support of his claim.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the appellant now has a diagnosed condition that resulted from his military service or any incidents therein.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA doctor in April 2011.  

With respect to the appellant's assertions, and those of his accredited representatives, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. at 303, the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d at 1372, determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board does not doubt the credibility of the appellant when he reported his beliefs that his bilateral shoulder disability was caused by or began in or was the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He could report that he has stiffness in his shoulders or pain in the shoulders.  He could further claim that he has experienced pain and stiffness for many years extending back to service.  However, he is not competent to provide complex medical opinions regarding the etiology of the shoulder disability to include as whether it was caused by possible exposure to cold or the duties he performed while on active duty.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

The Board further observes that the appellant first reported that he suffered from a cold injury or repeated cold injuries to the shoulders during service more than fifty-two (52) years after his separation from service.  When he was separated from service, he was silent for any complaints involving his shoulders.  Also, he never mentioned during the course of his separation examination that he had suffered from any type of cold injuries or that his shoulders were causing him any kind of discomfort, including stiffness or minimal limitation of movement.  It was not until the appellant submitted a claim for VA benefits that such assertions were made.  The Board finds this evidence recorded in conjunction with evaluation of the appellant during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing the lack of in-service documentation of a cold injury or injuries involving the shoulders, the Board finds the appellant's current assertions are not credible.  

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295.  He never discussed the fact that when he was given a discharge physical in service, he was not found to be suffering from any disability of the shoulders (or any type of cold injury residuals of any part of his body) and that it was many, many years before he was diagnosed with arthritis of the shoulders.  He did not provide an analysis as to why the VA examiner's opinion was faulty and without merit.  Accordingly, his statements are not entitled to any probative value. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  And although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as pain or restriction of movement in the shoulders, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the appellant's claim for entitlement to service connection for a bilateral shoulder disability, to include as being secondary to exposure to cold.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a bilateral shoulder disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2012); Gilbert, supra. 


ORDER

Entitlement to service connection for a bilateral shoulder disability, to include as being the residuals of repeated cold exposure, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


